 

Exhibit 10.1

CENTERSTATE BANKS, INC.
2013 EQUITY INCENTIVE PLAN

1.Plan Purpose. The purpose of the Plan is to promote the long-term interests of
the Company and its shareholders by providing a means for attracting and
retaining officers, directors and key employees of the Company and its
Affiliates.

2.Definitions. The following definitions are applicable to the Plan:

“Affiliate” means any “parent corporation” or “subsidiary corporation” of the
Company as such terms are defined in Code sections 424(e) and (f), respectively.

“Award” means the grant by the Compensation Committee and/or the Board of
Directors of Incentive Stock Options, Non-Qualified Stock Options, Restricted
Shares, Restricted Stock Units, Performance Shares, Performance Units or
Unrestricted Shares or any combination thereof, as provided in the Plan.

“Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan.

“Company” means CenterState Banks, Inc.

“Board” means the Board Directors of the Company.

“Cause” means, in connection with a Participant’s termination of service, theft
or embezzlement from the Company or any Affiliate, violation of a material term
or condition of employment, disclosure of confidential information of the
Company or any Affiliate, conviction of the Participant of a crime of moral
turpitude, stealing of trade secrets or intellectual property owned by the
Company or any Affiliate, any act by the Participant in competition with the
Company or any Affiliate, issuance of an order for removal of the Participant by
the banking regulator of the Company or any of its subsidiaries, or any other
act, activity or conduct of a Participant which in the opinion of the Company is
adverse to the best interests of the Company or any Affiliate. “Cause” shall
also include any definition included in the employment agreement between any
Participant and the Company or any of its subsidiaries.

“Change of Control” For purposes of this Plan, “Change of Control” means a
change in control as defined in Section 409A of the Code. For purposes of
clarification and without intending to affect the foregoing reference to
Section 409A for the definition of Change of Control, as of the effective date
of this Plan a Change of Control as defined in Rule 1.409A-3(i)(5) would provide
as follows:

(a)Change in Ownership:  A change in ownership of the Company occurs on the date
any one person or group accumulates ownership of Shares constituting more than
50% of the total fair market value or total voting power of the Shares, or

(b)Change in Effect of Control:  (i) any one person or more than one person
acting as a group acquires within a twelve-month period ownership of Shares
possessing 30% or more of the total voting power of the Shares, or (ii) a
majority of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed in advance by a majority of the Board,
or

(c)Change in Ownership of a Substantial Portion of Assets:  A change of
ownership of a substantial portion of the Company’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Company assets having a total gross fair market value equal to
or

 

--------------------------------------------------------------------------------

 

exceeding 40% of the total gross fair market value of all of the Company’s
assets immediately before the acquisition or acquisitions. For this purpose,
gross fair market value means the value of the Company’s assets, or the value of
the assets being disposed of, determined without regard to any liabilities
associated with the assets. 

“Code” means the Internal Revenue Code of 1986, as amended, and its interpretive
regulations.

“Committee” means the Compensation Committee appointed by the Board pursuant to
Section 3 of the Plan.

“Continuous Service” means, in the case of an Employee, the absence of any
interruption or termination of service as an Employee of the Company or an
Affiliate; and in the case of an individual who is not an Employee, the absence
of any interruption or termination of the service relationship between the
individual and the Company or an Affiliate. Service will not be considered
interrupted in the case of sick leave, military leave or any other leave of
absence approved by the Company or in the case of a Participant’s transfer
between the Company and an Affiliate or any successor to the Company.

“Director” means any individual who is a member of the Board.

“Disability” means permanent and total disability as determined by the
Compensation Committee and/or the Board pursuant to Code section 22(e)(3).

“Dividend Equivalent” means a right granted to an eligible Participant to
receive cash, Stock, or other property equal in value to all or a specified
portion of the dividends paid with respect to a specified number of shares of
Stock in connection with dividend declarations, reclassifications, spin-offs,
and the like.

“EBITDA” means earnings before interest, taxes, depreciation and amortization.

“Employee” means any person, including an officer, who is employed by the
Company or any Affiliate.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exercise Price” means the price per Share at which the Shares subject to an
Option may be purchased upon exercise of the Option.

“Incentive Stock Option” means an option to purchase Shares granted by the
Compensation Committee and/or Board of Directors pursuant to the terms of the
Plan that is intended to qualify under Code section 422.

“Market Value” means the last reported sale price on the trading date preceding
the date in question (or, if there is no reported sale on such date, on the last
preceding date on which any reported sale occurred) of the Shares on the Nasdaq
National Market, or, if the Shares are not listed on the Nasdaq National Market,
on the principal exchange on which the Shares are listed for trading, or, if the
Shares are not then listed for trading on any exchange, the mean between the
closing high bid and low asked quotations of the Shares on the date in question
as reported by NASDAQ or any similar system then in use, or, if no such
quotations are available, the fair market value on such date of the Shares as
the Compensation Committee and/or Board shall determine.

“Non-Qualified Stock Option” means an option to purchase Shares granted by the
Compensation Committee and/or the Board pursuant to the terms of the Plan, which
option is not intended to qualify under Code section 422.

2

--------------------------------------------------------------------------------

 

“Officer” means an officer of the Company or any of its subsidiaries.

“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

“Participant” means any individual selected by the Compensation Committee and/or
the Board to receive an Award.

“Performance Cycle” means the period of time, designated by the Compensation
Committee and/or the Board, over which Performance Shares or Performance Units
may be earned.

“Performance Shares” means Shares awarded pursuant to Section 14 of the Plan.

“Performance Unit” means an Award granted to a Participant pursuant to
Section 14 of the Plan.

“Plan” means the CenterState Banks, Inc. 2013 Equity Incentive Plan.

“Restricted Period” means the period of time selected by the Compensation
Committee and/or the Board for the purpose of determining when restrictions are
in effect under Section 12 of the Plan with respect to Restricted Shares and/or
Restricted Stock Units.

“Restricted Shares” means Shares that have been contingently awarded to a
Participant by the Compensation Committee and/or the Board subject to the
restrictions referred to in Section 12 of the Plan, so long as such restrictions
are in effect.

“Restricted Stock Units” or “RSUs” means a bookkeeping entry representing a
hypothetical share of Stock granted to an eligible Participant referred to in
Section 12 of the Plan which is subject to certain restrictions and to a
Substantial Risk of Forfeiture. A Restricted Stock Unit shall have a nominal
value on any date equal to the Fair Market Value of one share of Stock on that
date. A Restricted Stock Unit may be settled for cash, property, or shares of
Stock, and may be a Performance Award. Restricted Stock Units represent an
unfunded an unsecured obligation of the Company.

”Retirement” means, in the case of an Employee or Director, a termination of
Continuous Service by reason of the Employee’s or Director’s retirement on or
after the Employee’s or Director’s 65th birthday.

“Securities Act” means the Securities Act of 1933, as amended.

”Shares” means the shares of common stock, par value of $0.01 per share.

”Stock Appreciation Rights” means an award under the Plan pursuant to Section 13
of the Plan.

“Substantial Risk of Forfeiture” means such term as described in Treas. Reg. §§
1.409A-1(d) and 1.409A-1(b)(4).

”Unrestricted Shares” means Shares awarded free of restrictions under the Plan
pursuant to Section 15 of the Plan.

3.Administration. The Plan will be administered by the Board and/or the
Compensation Committee, which will consist of two or more members of the Board,
each of whom will be an independent director as a “non-employee director” as
provided under Rule 16b-3 of the Exchange Act, an “outside director” as provided
under Code section 162(m), and an “independent director” under the NASDAQ
Corporate Governance Rules, as amended. The members of the Committee will be
appointed by the Board. Except as limited by the express provisions of the Plan,
the Board through its Compensation Committee will have sole and

3

--------------------------------------------------------------------------------

 

complete authority and discretion to (a) select Participants and grant Awards;
(b) determine the number of Shares to be subject to types of Awards generally,
as well as to individual Awards granted under the Plan; (c) determine the terms
and conditions upon which Awards will be granted under the Plan including the
vesting requirements of such Awards made under the Plan; (d) prescribe the form
and terms of Award Agreements; (e) establish procedures and regulations for the
administration of the Plan; (f) interpret the Plan; and (g) make all
determinations deemed necessary or advisable for the administration of the Plan.
With respect to Directors and Senior Executive Officers as it relates to
(a) through (g) above, the Board will have sole and complete authority and
discretion. With respect to all other Officers and Employees, the Board or the
Compensation Committee will have complete authority and discretion with regard
to (a) through (g) above. 

A majority of the Compensation Committee and/or the Board will constitute a
quorum, and the acts of a majority of the members present at any meeting at
which a quorum is present, or acts approved in writing by all members of the
Compensation Committee and/or the Board without a meeting, will be acts of the
Board. All determinations and decisions made by the Compensation Committee
and/or the Board pursuant to the provisions of the Plan will be final,
conclusive, and binding on all persons, and will be given the maximum deference
permitted by law. The Board hereby delegates this responsibility to its
Compensation Committee.

4.Participants. The Compensation Committee and/or the Board may select from time
to time Participants in the Plan from those Officers, Directors, and Employees
of the Company or its Affiliates who, in the opinion of the Compensation
Committee and/or the Board, have the capacity for contributing in a substantial
measure to the successful performance of the Company or its Affiliates.

5.Substitute Options. In the event the Company or an Affiliate consummates a
transaction described in Code Section 424(a), persons who become Employees or
Directors on account of such transaction may be granted Options in substitution
for Options granted by the former employer. The Compensation Committee and/or
the Board and consistent with Code Section 424(a) shall determine the Exercise
Price of the substitute Options.

6.Shares Subject to Plan, Limitations on Grants and Exercise Price. Subject to
adjustment by the operation of Section 16 hereof:

(a)The maximum number of Shares that may be issued with respect to Awards made
under the Plan is 1,600,000 Shares (1,525,000 Shares allocated to the Employees,
all of which may be issued as Incentive Stock Options, and 75,000 Shares
allocated to Directors), The Shares with respect to which Awards may be made
under the Plan are authorized and unissued Shares. Any Award that expires,
terminates or is surrendered for cancellation, or with respect to Restricted
Shares and/or Restricted Stock Units, which is forfeited (so long as any cash
dividends paid on such Shares are also forfeited), may be subject to new Awards
under the Plan with respect to the number of Shares as to which a termination or
forfeiture has occurred.

(b)Notwithstanding any other provision under the Plan, the Exercise Price for
any Option awarded under the Plan may not be less than the Market Value of the
Shares on the date of grant.

7.General Terms and Conditions of Options.

(a)The Compensation Committee and/or the Board will have full and complete
authority and discretion, except as expressly limited by the Plan, to grant
Options and to prescribe the terms and conditions (which need not be identical
among Participants) of the Options. Each Option will be evidenced by an Award
Agreement that will specify:  (i) the Exercise Price, (ii) the number of Shares
subject to the Option, (iii) the expiration date of the Option, (iv) the manner,
time and rate (cumulative or otherwise) of exercise of the Option, (v) the
restrictions, if any, to be placed upon the Option or upon Shares that may be
issued upon exercise of the

4

--------------------------------------------------------------------------------

 

Option, (vi) the conditions, if any, under which a Participant may transfer or
assign Options, and (vii) any other terms and conditions as the Compensation
Committee and/or the Board, in its sole discretion, may determine. 

(b)Other than in connection with a change in the Company’s capitalization (as
described in Section 16 of the Plan), the Compensation Committee and/or the
Board shall not, without the further approval of the shareholders of the
Company, authorize the amendment of any outstanding Option Award Agreement to
reduce the Exercise Price. Furthermore, without further approval of the
shareholders of the Company, no Option shall be cancelled (i) and replaced by
issuance to the same participant of an Option having a lower Exercise Price, or
(ii) in exchange for cash or other Awards under the Plan.

(c)No Participant shall be entitled to any dividends or dividend equivalents on
any unexercised Options.

8.Exercise of Options.

(a)Except as provided in Section 18, an Option granted under the Plan will be
exercisable only by the Participant, and except as provided in Section 9 of the
Plan, no Option may be exercised unless at the time the Participant exercises
the Option, the Participant has maintained Continuous Service since the date of
the grant of the Option. Options may be exercised for whole shares only. If an
option would otherwise be exercisable for fractional shares, the option is
rounded down to nearest whole share amount.

(b)To exercise an Option under the Plan, the Participant must give written
notice to the Company specifying the number of Shares with respect to which the
Participant elects to exercise the Option together with full payment of the
Exercise Price. The date of exercise will be the date on which the notice is
received by the Company. Payment may be made either (i) in cash (including
check, bank draft or money order), (ii) by tendering Shares already owned by the
Participant for at least six (6) months prior to the date of exercise and having
a Market Value on the date of exercise equal to the Exercise Price, or (iii) by
any other means determined by the Compensation Committee and/or the Board in its
sole discretion.

9.Termination of Options.  Unless otherwise specifically provided elsewhere in
the Plan or by the Compensation Committee and/or the Board in the Award
Agreement or any amendment thereto, Options will terminate as provided in this
Section.

(a)Unless sooner terminated under the provisions of this Section, Options will
expire on the earlier of the date specified in the Award Agreement or the
expiration of ten (10) years from the date of grant.

(b)If the Continuous Service of a Participant is terminated for reason of
Retirement, the Participant may exercise outstanding Options to the extent that
the Participant was entitled to exercise the Options at the date of cessation of
Continuous Service, but only within the period of three (3) months immediately
succeeding the Participant’s cessation of Continuous Service. Any unvested
options at the date of cessation of continuous service will be forfeited by the
Participant.

(c)If the Continuous Service of a Participant is terminated for Cause, all
rights under any Options granted to the Participant will terminate immediately
upon the Participant’s cessation of Continuous Service, and the Participant will
(unless the Compensation Committee and/or the Board, in its sole discretion,
waives this requirement) repay to the Company within ten (10) days the amount of
any gain realized by the Participant upon any exercise of an Option, awarded
under the Plan, within three (3) months prior to the cessation of Continuous
Service.

(d)If the Continuous Service of a Participant is terminated voluntarily by the
Participant for any reason other than death, Disability, or Retirement, the
Participant may exercise outstanding Options to the

5

--------------------------------------------------------------------------------

 

extent that the Participant was entitled to exercise the Options at the date of
cessation of Continuous Service, but only within the period of three (3) months
immediately succeeding the Participant’s cessation of Continuous Service, and in
no event after the applicable expiration dates of the Options. 

(e)If the Continuous Service of a Participant is terminated by the Company
without Cause, the Participant may exercise outstanding Options to the extent
that the Participant was entitled to exercise the Options at the date of
cessation of Continuous Service, but only within the period of three (3) months
immediately succeeding the Participant’s cessation of Continuous Service, and in
no event after the applicable expiration dates of the Options; provided,
however, that if a Participant is terminated by the Company without Cause within
twelve (12) months after a Change of Control, such Participant may exercise
outstanding Options to the extent he or she was entitled to exercise the Options
at the date of cessation of Continuous Service, within the period of three
(3) months immediately succeeding the cessation of Continuous Service but in no
event after the applicable expiration dates of the Options.

(f)In the event of the Participant’s death or disability, all Options heretofore
granted and not fully exercisable will terminate immediately. The Participant or
the Participant’s beneficiary, as the case may be, may exercise all vested
Options within the period of one (1) year immediately succeeding the
Participant’s cessation of Continuous Service by reason of death or Disability,
and in no event after the applicable expiration date of the Options.

(g)Notwithstanding the provisions of the foregoing paragraphs of this Section 9,
the Compensation Committee and/or the Board may, in its sole discretion,
establish different terms and conditions pertaining to the effect of the
cessation of Continuous Service, to the extent permitted by applicable federal
and state law. Additionally, notwithstanding the provisions of the foregoing
paragraphs of this Section 9, the Compensation Committee and/or the Board may,
in its sole discretion, allow the exercise of an expired Option if the
Compensation Committee and/or the Board determines that:  (i) the expiration was
solely the result of the Company’s inability to execute the exercise of an
Option due to conditions beyond the Company’s control, and (ii) the Participant
made valid and reasonable efforts to exercise the Award. In the event the
Compensation Committee and/or the Board makes such a determination, the Company
shall allow the exercise to occur as promptly as possible following its receipt
of exercise instructions subsequent to such determination.

10.Restrictive Covenants.  In its discretion, the Compensation Committee and/or
the Board may condition the grant of any Award under the Plan upon the
Participant agreeing to reasonable covenants in favor of the Company and/or any
Affiliate (including, without limitation, covenants not to compete, not to
solicit employees and customers, and not to disclose confidential information)
that may have effect following the termination of employment with the Company or
any Affiliate.

11.Incentive and Non-Qualified Stock Options.

(a)Incentive Stock Options may be granted only to Participants who are
Employees. Any provisions of the Plan to the contrary notwithstanding, (i) no
Option will be granted more than ten (10) years from the earlier of the date the
Plan is adopted by the Board or approved by the Company’s shareholders, (ii) no
Option will be exercisable more than ten (10) years from the date the Option is
granted, (iii) the Exercise Price of each Option will not be less than the
Market Value per Share on the date such Option is granted, (iv) no Incentive
Stock Option will be transferable by the Participant to whom such Incentive
Stock Option is granted other than by will or the laws of descent and
distribution and will be exercisable during the Participant’s lifetime only by
such Participant, (v) no Incentive Stock Option will be granted that would
permit a Participant to acquire, through the exercise of Incentive Stock Options
in any calendar year, under all plans of the Company and its Affiliates, Shares
having an aggregate Market Value (determined as of the time any Incentive Stock
Option is granted) in excess of $100,000 (determined by assuming that the
Participant will exercise each

6

--------------------------------------------------------------------------------

 

Incentive Stock Option on the date that such Option first becomes exercisable),
and (vi) no Option may be exercised more than three (3) months after the
Participant’s cessation of Continuous Service (one (1) year in the case of
Disability) for any reason other than death. Notwithstanding the foregoing, in
the case of any Participant who, at the date of grant, owns as defined in Code
section 424(d), shares possessing more than 10% of the total combined voting
power of all classes of capital stock of the Company or any Affiliate, the
Exercise Price of any Incentive Stock Option will not be less than 110% of the
Market Value per Share on the date such Incentive Stock Option is granted and
such Incentive Stock Option shall not be exercisable more than five (5) years
from the date such Incentive Stock Option is granted. 

(b)Notwithstanding any other provisions of the Plan, if for any reason an Option
granted under the Plan that is intended to be an Incentive Stock Option fails to
qualify as an Incentive Stock Option, such Option will be deemed to be a
Non-Qualified Stock Option, and such Option will be deemed to be fully
authorized and validly issued under the Plan.

12.Terms and Conditions of Restricted Shares and/or Restricted Stock Units.  The
Compensation Committee and/or the Board will have full and complete authority,
subject to the limitations of the Plan, to grant Awards of Restricted Shares
and/or Restricted Stock Units and to prescribe the terms and conditions (which
need not be identical among Participants) in respect of the Awards. Unless the
Compensation Committee and/or the Board otherwise specifically provides in the
Award Agreement, an Award of Restricted Shares and/or Restricted Stock Units
will be subject to the following provisions:

(a)At the time of an Award of Restricted Shares and/or Restricted Stock Units,
the Compensation Committee and/or the Board will establish for each Participant
a Restricted Period during which, or at the expiration of which, the Restricted
Shares and/or Restricted Stock Units will vest; but in no event earlier than one
(1) year from grant date. Subject to paragraph (e) of this Section, the
Participant will have all the rights of a shareholder with respect to the
Restricted Shares, including, but not limited to, the right to receive all
dividends paid on the Restricted Shares and the right to vote the Restricted
Shares. The Compensation Committee and/or the Board will have the authority, in
its discretion, to accelerate the time at which any or all of the restrictions
will lapse with respect to any Restricted Shares and/or Restricted Stock Units
prior to the expiration of the Restricted Period, or to remove any or all
restrictions, whenever it may determine that such action is appropriate by
reason of changes in applicable tax or other laws or other changes in
circumstances occurring after the commencement of the Restricted Period.

(b)Subject to Section 17, if a Participant ceases Continuous Service for any
reason before the Restricted Shares and/or Restricted Stock Units have vested, a
Participant’s rights with respect to the unvested portion of the Restricted
Shares and/or Restricted Stock Units will terminate and be returned to the
Company.

(c)Each certificate issued in respect to Restricted Shares will be registered in
the name of the Participant and deposited by the Participant, together with a
stock power endorsed in blank, with the Company and will bear a legend referring
to the terms, conditions and restrictions applicable to such shares.

(d)At the time of an Award of Restricted Shares and/or Restricted Stock Units,
the Participant will enter into an Award Agreement with the Company in a form
specified by the Compensation Committee and/or the Board agreeing to the terms
and conditions of the Award.

(e)At the expiration of the restrictions imposed by this Section, the Company
will redeliver to the Participant the certificate(s) and stock powers, deposited
with the Company pursuant to paragraph (c) of this Section and the Shares
represented by the certificate(s) will be free of all restrictions.

7

--------------------------------------------------------------------------------

 

(f)No Award of Restricted Shares and/or Restricted Stock Units may be assigned,
transferred or encumbered. 

(g)Restricted Stock Units shall be subject to restrictions constituting a
Substantial Risk of Forfeiture, which conditions may be time-based or
performance-based. Settlement of Restricted Stock Units by delivery of cash,
shares of Stock, or other property, as specified in the Award Agreement, shall
occur upon the lapse of the Substantial Risk of Forfeiture, but no later than
within two and one-half months after the last day of the calendar year in which
the Substantial Risk of Forfeiture lapses. In addition, Restricted Stock Units
shall be subject to such restrictions on transferability and other restrictions,
if any, as the Committee may impose, which restrictions may lapse at the same
time as the Substantial Risk of Forfeiture or at earlier or later specified
times, separately or in combination, in installments or otherwise, and under
such other circumstances as the Committee may determine at the date of grant or
thereafter. If no other time for lapse of restrictions on Restricted Stock Units
is specified in the Award Agreement, the Restricted Stock Units shall become
vested and nonforfeitable and the Substantial Risk of Forfeiture shall lapse no
earlier than one (1) year from the date of grant of such Restricted Stock Units.
Except as restricted under the terms of the Plan, and any Award Agreement
relating to the Restricted Stock Units, prior to settlement the Committee may
award a Participant granted Restricted Stock Units the right to receive Dividend
Equivalents thereon pursuant to subsection (h) but shall have no right to vote
respecting the Restricted Stock Units or any other rights of a shareholder.

(h)Unless otherwise determined by the Committee, Dividend Equivalents on
Restricted Stock Units shall be accrued and paid out in cash when the underlying
Restricted Stock Units to which they relate are settled. Notwithstanding the
foregoing, Dividend Equivalents shall be forfeited if the Restricted Stock Units
to which they relate are forfeited or otherwise not earned. Unless otherwise
determined by the Committee, cash, shares of Stock or other property distributed
in connection with a stock split or stock dividend, and other property
distributed as a dividend, shall be subject to restrictions and a risk of
forfeiture to the same extent as the Restricted Stock Units with respect to
which such Stock or other property has been distributed.

13.Terms and Conditions of Stock Appreciation Rights. The Compensation Committee
and/or the Board will have full and complete authority, subject to the
limitations of the Plan, to grant Awards of Stock Appreciation Rights and to
prescribe the terms and conditions (which need not be identical among
Participants) in respect of the Awards. Unless the Compensation Committee and/or
the Board otherwise specifically provides in the Award Agreement, an Award of
Stock Appreciation Rights will be subject to the following provisions:

(a)The Compensation Committee and/or the Board may grant a Stock Appreciation
Right or “SAR” under this Plan. A SAR shall provide a Participant with the right
to receive a payment, in cash and/or Common Stock, equal to the excess of the
Market Value of a specified number of shares of Common Stock on the date the SAR
is exercised over the Market Value of a share of Common Stock on the date the
SAR was granted (the “base price”) as set forth in the applicable Award
Agreement:

(b)In the case of a SAR granted in tandem with or as a substitution for another
Award, the base price may be no lower than the Market Value of a share of Common
Stock on the date such other Award was granted (and no SAR may be retroactively
granted).

(c)The maximum term of a SAR shall be ten (10) years. The Compensation Committee
and/or the Board may also grant limited SARs, which are exercisable only upon a
Change of Control or other specified event and may be payable based on the
spread between the base price of the SAR and the Fair Market Value of a share of
Common Stock during a specified period or at a specified time within a specified
period before, after or including the date of the Change of Control or other
specified event.

8

--------------------------------------------------------------------------------

 

(d)If the Continuous Service of a Participant is terminated for reason of
Retirement, the Participant may exercise any outstanding SAR to the extent that
the Participant was entitled to exercise the Options at the date of cessation of
Continuous Service, but only within the period of three (3) months immediately
succeeding the Participant’s cessation of Continuous Service. Any unvested
options at the date of cessation of continuous service will be forfeited by the
Participant. 

(e)If the Continuous Service of a Participant is terminated for Cause, all
rights under any SAR granted to the Participant will terminate immediately upon
the Participant’s cessation of Continuous Service, and the Participant will
(unless the Compensation Committee and/or the Board, in its sole discretion,
waives this requirement) repay to the Company within ten (10) days the amount of
any gain realized by the Participant upon any exercise of an SAR awarded under
the Plan, within the 90-day period prior to the cessation of Continuous Service.

(f)If the Continuous Service of a Participant is terminated voluntarily by the
Participant for any reason other than death, Disability, or Retirement, the
Participant may exercise any outstanding SAR to the extent that the Participant
was entitled to exercise the SAR at the date of cessation of Continuous Service,
but only within the period of three (3) months immediately succeeding the
Participant’s cessation of Continuous Service, and in no event after the
applicable expiration dates of the SAR.

(g)If the Continuous Service of a Participant is terminated by the Company
without Cause, the Participant may exercise any outstanding SAR to the extent
that the Participant was entitled to exercise the SAR at the date of cessation
of Continuous Service, but only within the period of three (3) months
immediately succeeding the Participant’s cessation of Continuous Service, and in
no event after the applicable expiration dates of the SAR; provided, however,
that if a Participant is terminated by the Company without Cause within twelve
(12) months after a Change of Control, such Participant may exercise any
outstanding SAR to the extent he or she was entitled to exercise the Options at
the date of cessation of Continuous Service, within the period of three
(3) months immediately succeeding the cessation of Continuous Service but in no
event after the applicable expiration dates of the Options.

(h)In the event of the Participant’s death or Disability, any SAR heretofore
granted and not fully exercisable will terminate immediately. The Participant or
the Participant’s beneficiary, as the case may be, may exercise fully vested
SARs within the period of one (1) year immediately succeeding the Participant’s
cessation of Continuous Service by reason of death or Disability, and in no
event after the applicable expiration date of the SAR.

(i)Notwithstanding the provisions of the foregoing paragraphs of this
Section 13, the Compensation Committee and/or the Board may, in its sole
discretion, establish different terms and conditions pertaining to the effect of
the cessation of Continuous Service, to the extent permitted by applicable
federal and state law. Additionally, notwithstanding the provisions of the
foregoing paragraphs of this Section 13, the Compensation Committee and/or the
Board may, in its sole discretion, allow the exercise of an expired SAR if the
Compensation Committee and/or the Board determines that:  (i) the expiration was
solely the result of the Company’s inability to execute the exercise of an SAR
due to conditions beyond the Company’s control, and (ii) the Participant made
valid and reasonable efforts to exercise the Award. In the event the
Compensation Committee and/or the Board makes such a determination, the Company
shall allow the exercise to occur as promptly as possible following its receipt
of exercise instructions subsequent to such determination.

(j)No Participant shall be entitled to any dividends or dividend equivalents on
any SAR.

14.Performance Shares and Performance Units.

9

--------------------------------------------------------------------------------

 

(a)The Compensation Committee and/or the Board may from time to time authorize
the grant of Performance Shares and Performance Units upon the achievement of
performance goals (which may be cumulative and/or alternative) within a
designated Performance Cycle as may be established, in writing, by the
Compensation Committee and/or the Board based on any one or any combination of
the following business criteria (the “Performance Goals”):  (i) earnings per
Share; (ii) return on equity; (iii) return on assets; (iv) operating income;
(v) market value per Share; (vi) EBITDA; (vii) cash flow; (viii) net income
(before or after taxes); (ix) changes in the Company’s efficiency ratio (the
ratio of non-interest expense to the sum of non-interest income plus taxable
equivalent net-interest income); (x) improvements in the Company’s credit
quality as measured by changes to the Company’s allowance for loan losses, the
ratio of the allowance for loan losses to total loans, net of unearned income,
or the ratio of net charge-offs to average loans, net of unearned income;
(xi) enterprise value added (“EVA”); (xii) market value added (“MVA”);
(xiii) fee income; (xiv) net interest income; (xv) growth in loans; (xvi) growth
in deposits; (xvii) total return to shareholders; and (xviii) other criteria
determined by the Compensation Committee and/or the Board. 

(b)In the case of Performance Units, the Compensation Committee and/or the Board
shall determine the value of Performance Units under each Award.

(c)As determined in the discretion of the Compensation Committee and/or the
Board of Directors, performance goals may differ among Participants and/or
relate to performance on a Company-wide or divisional basis.

(d)At such time as it is certified, in writing, by the Compensation Committee
and/or the Board that the Performance Goals established by the Compensation
Committee and/or the Board have been attained or otherwise satisfied within the
Performance Cycle, the Compensation Committee and/or the Board will authorize
the payment of Performance Shares or Performance Units in the form of cash or
Shares registered in the name of the Participant, or a combination of cash and
Shares, equal to the value of the Performance Shares or Performance Units at the
end of the Performance Cycle. Payment shall be made in a lump sum following the
close of the applicable Performance Cycle.

(e)The grant of an Award of Performance Shares or Performance Units will be
evidenced by an Award Agreement containing the terms and conditions of the Award
as determined by the Compensation Committee and/or the Board. To the extent
required under Code section 162(m), the business criteria under which
Performance Goals are determined by the Compensation Committee and/or the Board
will be resubmitted to shareholders for reapproval no later than the first
shareholder meeting that occurs in the fifth year following the year in which
shareholders previously approved the Plan.

(f)Subject to Section 17, if the Participant ceases Continuous Service before
the end of a Performance Cycle for any reason other than Disability or death,
the Participant will forfeit all rights with respect to any Performance Shares
or Performance Units that were being earned during the Performance Cycle. The
Compensation Committee and/or the Board may establish guidelines providing that
if a Participant ceases Continuous Service before the end of a Performance Cycle
by reason of Disability or death, the Participant will be entitled to a prorated
payment with respect to any Performance Shares or Performance Units that were
being earned during the Performance Cycle.

(g)No Participant shall be entitled to any dividends or dividend equivalents in
connection with

(h)any unearned Performance Shares and Performance Units.

15.Unrestricted Share Awards. Subject to the terms and conditions of this Plan,
the Committee and/or the Board may from time to time authorize the grant of
Unrestricted Shares free of

10

--------------------------------------------------------------------------------

 

restrictions under the Plan to such Participants in such amounts, on such terms
and conditions, and for such consideration, including no consideration or such
minimal consideration as may be required by law, as it shall determine. 

16.Adjustments Upon Changes in Capitalization. In the event of any change in the
outstanding Shares subsequent to the effective date of the Plan by reason of any
reorganization, recapitalization, stock split, stock dividend, combination or
exchange of Shares, merger or consolidation (as to a merger or consolidation,
where the shares of the Company are converted into stock and/or cash of another
entity), or any change in the corporate structure affecting the Shares of the
Company, the maximum aggregate number and class of Shares as to which Awards may
be granted under the Plan and the number and class of Shares, and the exercise
price and base price, with respect to which Awards theretofore have been granted
under the Plan will be appropriately adjusted by the Compensation Committee
and/or the Board to prevent the dilution or diminution of Awards. The
Compensation Committee and/or the Board’s determination with respect to any
adjustments will be conclusive. Any Shares or other securities received, as a
result of any of the foregoing, by a Participant with respect to Restricted
Shares and/or Restricted Stock Units will be subject to the same restrictions
and the certificate(s) or other instruments representing or evidencing the
Shares or other securities will be legended and deposited with the Company in
the manner provided in Section 12 of this Agreement.

17.Effect of Change of Control.

(a)If the Continuous Service of any Participant of the Company or any Affiliate
is involuntarily terminated, for whatever reason except for Cause, at any time
within twelve (12) months after a Change of Control, unless the Compensation
Committee and/or the Board has otherwise provided in the Award Agreement,
(i) any Restricted Period with respect to an Award of Restricted Shares and/or
Restricted Stock Units will lapse upon the Participant’s termination of
Continuous Service and all Restricted Shares and/or Restricted Stock Units will
become fully vested in the Participant to whom the Award was made; and (ii) with
respect to Performance Shares and Performance Units, the Participant will be
entitled to receive a prorata payment to the same extent as if the Participant
ceases Continuous Service by reason of death or Disability under Section 14 of
the Plan.

(b)If a Change of Control occurs, unless the Compensation Committee and/or the
Board has otherwise provided in the Award Agreement, all Option Awards
theretofore granted and not fully exercisable will become exercisable in full
upon the happening of such event and will remain exercisable in accordance with
their terms; provided, however, that no Option which has previously been
exercised or otherwise terminated will become exercisable.

18.Assignments and Transfers.  No Award nor any right or interest of a
Participant in any Award under the Plan may be assigned, encumbered or
transferred otherwise than by will or the laws of descent and distribution.
Notwithstanding the foregoing, the Compensation Committee and/or the Board may,
in its sole discretion, set forth in an Award Agreement at the time of grant or
thereafter, that the Award (other than Options) may be transferred to members of
the Participant’s immediate family, to one or more trusts solely for the benefit
of such immediate family members and to partnerships in which such family
members or trusts are the only partners. For this purpose, immediate family
means the Participant’s spouse, parents, children, step-children, grandchildren
and legal dependents. Any transfer of an Award under this provision will not be
effective until notice of such transfer is delivered to the Company.

19.Employee Rights Under the Plan. No officer, Director, Employee or other
person will have a right to be selected as a Participant nor, having been so
selected, to be selected again as a Participant, and no officer, Director,
Employee or other person will have any claim or right to be granted an Award
under the Plan or under any other incentive or similar plan of the Company or
any Affiliate. Neither the Plan nor any

11

--------------------------------------------------------------------------------

 

action taken under the Plan will be construed as giving any Employee, Director
or other person, any right to Continuous Service. 

20.Delivery and Registration of Shares. The Company’s obligation to deliver
Shares with respect to an Award will, if the Company requests, be conditioned
upon the receipt of a representation as to the investment intention of the
Participant to whom such Shares are to be delivered, in such form as the
Compensation Committee and/or the Board will determine to be necessary or
advisable to comply with the provisions of the Securities Act or any other
applicable federal or state securities laws. It may be provided that any
representation requirement will become inoperative upon a registration of the
Shares or other action eliminating the necessity of the representation under the
Securities Act or other state securities laws. The Company will not be required
to deliver any Shares under the Plan prior to (a) the admission of such Shares
to listing on any stock exchange or system on which Shares may then be listed,
and (b) the completion of any registration or other qualification of the Shares
under any state or federal law, rule or regulation, as the Company determines to
be necessary or advisable.

21.Withholding Tax. Prior to the delivery of any Shares or cash pursuant to an
Award, the Company has the right and power to deduct or withhold, or require the
Participant to remit to the Company, an amount sufficient to satisfy all
applicable tax withholding requirements. The Board, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require a Participant to satisfy all or part of the tax withholding obligations
in connection with an Award by (a) having the Company withhold otherwise
deliverable Shares, or (b) delivering to the Company Shares already owned for a
period of at least six (6) months and having a value equal to the amount
required to be withheld. The amount of the withholding requirement will be
deemed to include any amount that the Compensation Committee and/or the Board
determines, not to exceed the amount determined by using the maximum federal,
state or local marginal income tax rates applicable to the Participant with
respect to the Award on the date that the amount of tax to be withheld is to be
determined for these purposes. For these purposes, the value of the Shares to be
withheld or delivered will be equal to the Market Value as of the date that the
taxes are required to be withheld.

22.Termination, Amendment and Modification of Plan. The Compensation Committee
and/or the Board may at any time terminate, and may at any time and from time to
time and in any respect amend or modify the Plan; provided, however, that to the
extent necessary and desirable to comply with Rule 16b-3 under the Exchange Act
or Code section 422 (or any other applicable law or regulation, including
requirements of any stock exchange or quotation system on which the Company’s
common stock is listed or quoted), shareholder approval of any Plan amendment
will be obtained in the manner and to the degree as is required by the
applicable law or regulation; and provided further, that no termination,
amendment or modification of the Plan will in any manner affect any Award
theretofore granted pursuant to the Plan without the consent of the Participant
to whom the Award was granted or the transferee of the Award.

23.Effective Date and Term of Plan.  The Plan will become effective upon its
adoption by the Board and shareholders of the Company. Unless sooner terminated
pursuant to Section 22, no further Awards may be made under the Plan after ten
(10) years from the effective date of the Plan.

24.Governing Law. The Plan and Award Agreements will be construed in accordance
with and governed by the internal laws of the State of Florida.

25.Repricing of Options. Nothing in this Plan shall permit the repricing of any
outstanding options other than (a) with the prior approval of the Company’s
shareholders, or (b) pursuant to Section 15. The foregoing restriction shall
also apply to any other transaction which would be treated as a repricing of
outstanding options under generally accepted accounting principles.

12

--------------------------------------------------------------------------------

 

26.Claw Back of Awards. If the Company’s financial statements are required to be
restated as a result of errors, omission or fraud, the Committee and/or the
Board may, in its discretion, based on facts and circumstances surrounding the
restatement direct that the Company recover all or a portion of an Award from
one or more Participants with respect to any fiscal year in which the Company’s
financial results are negatively affected by such restatement. To do this, the
Committee and/or the Board may pursue various ways to recover from one or more
Participants through:  (i) payment of monetary amounts, (ii) cancellation of
outstanding Awards, (iii) return or forfeiture of Shares, (iv) the withholding
of future Awards, or (v) any combination of these or other actions. 

27.Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Plan comply with the provisions of Section 409A of the Code,
so that the income inclusion provisions of Section 409A(a)(1) do not apply to a
Participant. This Plan shall be administered in a manner consistent with this
intent, and any provision that would cause the Plan to fail to satisfy
Section 409A of the Code shall have no force and effect until amended to comply
with Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of the Participant).

Adopted by the Board of Directors of CenterState Banks, Inc. as of
February 21, 2013

Adopted by the Shareholders of CenterState Banks, Inc. as of April 25, 2013

Amended and restated by the Board of Directors of CenterState Banks on September
17, 2015 to add restricted stock units as the Plan already allows for the
issuance of restricted stock in accordance with Nasdaq Staff Interpretation No.
233 (July 31, 2012).

13